RECORD IMPOUNDED

                         NOT FOR PUBLICATION WITHOUT THE
                       APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2604-15T1

R.P.B.,

        Plaintiff-Respondent,

v.

D.R.,

        Defendant-Appellant.

______________________________

              Argued March 1, 2017 – Decided August 29, 2017

              Before    Judges    Fuentes,    Carroll    and   Gooden
              Brown.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Warren
              County, Docket No. FV-21-0354-16.

              Michael R. Ascher argued the cause for
              appellant (Einhorn, Harris, Ascher, Barbarito
              & Frost, attorneys; Mr. Ascher and Bonnie C.
              Frost, on the brief).

              Respondent has not filed a brief.

PER CURIAM

        Defendant appeals from a January 14, 2016 final restraining

order (FRO) entered against her in favor of plaintiff pursuant to
the Prevention of Domestic Violence Act of 1991 (PDVA), N.J.S.A.

2C:25-17 to -35.    We affirm.

     We summarize the relevant facts.     Plaintiff is a carpenter

contractor and defendant is one of his former clients. The parties

had a brief dating relationship from September to November 2015.

On January 7, 2016, plaintiff filed a complaint against defendant

seeking injunctive relief under the PDVA alleging that she had

committed acts of domestic violence, specifically harassment under

N.J.S.A. 2C:33-4, by sending plaintiff numerous e-mails on January

2, 3, 4, 5 and 6, 2016.

     The Family Part judge conducted a final hearing on January

14, 2016.     Both parties were self-represented and were the sole

witnesses at the hearing.   During the hearing, plaintiff testified

that after the dating relationship ended, he cancelled a pending

construction project at defendant's home, which involved building

a wall unit.     However, in 2015, on Thanksgiving Day, defendant

called and emailed plaintiff several times insisting that she

would bring a cash deposit for the cancelled job to plaintiff's

residence.

     In response, plaintiff told defendant not to bring the money

because she did not owe him anything.   In addition, plaintiff told

defendant to "leave [him] alone, and that [he] was going to return

her money."     Defendant ignored plaintiff's requests and left an

                                 2                          A-2604-15T1
"envelope full of cash" under a rock at plaintiff's residence on

Thanksgiving, while indicating that plaintiff did not have to "do

the work for her."       Subsequently, on November 30, 2015, plaintiff

obtained    a    certified   cashier's      check   and   returned    the     money

defendant had left at his house on Thanksgiving along with "a

letter asking her to leave [him] alone" and again cancelling the

pending construction project.

      Nonetheless, according to plaintiff, between November 28 and

December 18, 2015, defendant called him "approximately [thirty]"

times.      Although    he   ignored    most   of   the   calls,    he   admitted

answering a call from defendant on December 18 because he did not

recognize       the   incoming   number.       During     that     conversation,

plaintiff "emphatically asked [defendant] to please leave [him]

alone again, and [he] explained to her that if she didn't stop

. . . that [he] would file for a restraining order[.]"

      Thereafter, plaintiff went on vacation to Morocco in North

Africa.    He returned on January 6, 2016.           According to plaintiff,

over a five-day period from January 2 to January 6, 2016, defendant

sent him approximately forty-five emails, all of which he ignored.

Generally, in the emails, defendant accused plaintiff of hacking

her   electronic      devices,   an    accusation    plaintiff      denied,      and

expressed frustration over the relationship ending and plaintiff

not responding to her numerous messages.

                                        3                                   A-2604-15T1
    On January 2, 2016 at 10:43 p.m., plaintiff received the

first in the series of emails from defendant with an attachment

stating:

           You treated me like shit. Wouldn't take my
           calls or speak to me.    You then want sexy
           pictures of me.

                In addition, I don't know if you have
           been spying on me for two months. I figured
           this out a couple of . . . weeks ago.      You
           sneak a HI on POF, [referring to "a dating
           site called Plenty of Fish"].        You took
           advantage of my insecurities after my divorce.
           Invading my privacy and deleting files is much
           worse than any stalking, threat, or [sic] I
           made it within inches of your property.

                The vast majority of the calls were to
           resolve business issues.

                I know you still like me -- in
           parentheses -- but maybe find it hard to deal
           with those feelings and have had some of the
           best sex we've both ever had.

                Is it too difficult to say you are
           sorry[?] . . . That's all I'm looking for,
           an acknowledgment that you treated me badly
           . . . the last month and we should resolve
           our petty issues.

                You spoke about honesty many times,
           that's where I want to start at, no spying,
           and to treat me better. I'm a good person.
           And with regard to sex, getting better and
           better, but maybe that's not what you want.
           If so, admit you want one tramp after the
           other. But I think you're still hung up on
           me. You let me believe that I liked you more,
           but you couldn't admit the opposite . . . when
           I had a date with Vin [referring to "one of
           her previous boyfriends"] I think your words

                                 4                          A-2604-15T1
             were, I have one up my sleeve, as though it
             was a competition.

      The    following   day,   January     3,   2016,   plaintiff      received

sixteen emails from defendant pestering him for not responding.

One of the emails accused him of "monitoring all of [her] devices:

PC's, tablets, phone or just [her] Lenovo PC" and threatened that

she would "figure it out."       On January 4, 2016, plaintiff received

four separate emails from defendant, accusing him of "gathering

information for a harassment suit against [her]" and of invading

her privacy, and admitting that she trespassed on his property and

made a number of calls.         In one of those emails, defendant also

"strongly recommend[ed]" that they meet at her house "on the

evening after [he] returned" from vacation "for [plaintiff] to

explain to [defendant] why [he was] invading [her] PC without

permission."

      On January 5, 2016, plaintiff received six additional emails

from defendant.       Beginning at 3:19 a.m., plaintiff received an

email from defendant including a picture that plaintiff had posted

on   his    Twitter   account   depicting    him     riding   a    four-wheeler.

Plaintiff suspected that defendant used "a search engine called

www[.]picturetrail.com" to locate the image online.                   Defendant

sent plaintiff a second email, just four minutes later at 3:23

a.m.,   which    included   additional      screen    shots   of    pictures    of


                                      5                                  A-2604-15T1
plaintiff   from   his    online      public   profiles.    That   same    day,

plaintiff received a third email from defendant at 8:32 p.m.

stating   plaintiff      owed   her    "roughly   $4,600   compensation     for

chasing [him] for the last [four] days" and attributing the slow

speed on her computer to plaintiff "still [being] in [her] files."

Later that day, plaintiff received another email from defendant

stating "[w]hatever you tried to send failed two times."            However,

plaintiff denied attempting to make contact with defendant on

January 5, 2016, and refuted defendant's claim that he had a friend

attempt to communicate with her on his behalf.

     On January 6, 2016, plaintiff received fifteen additional

emails from defendant. Defendant sent plaintiff a string of emails

at 5:08 a.m., 5:11 a.m., 5:15 a.m., and 5:20 a.m., in which the

content of each looped into one another.            Defendant wrote:

            I will send you a bill for the amount it cost
            to have all of this removed from my devices.
            . . . Includes a phone, laptop, three tablets,
            and a new router, which you saw. . . . [A]nd
            as I mentioned, [you] should also include my
            time for the lack of real work for about
            $4,500.

            . . . .

            [Y]ou also stole some files of mine. I want
            all of them back. Whether they related to you
            or not, they were my files. I did not give
            or offer them to you.

            . . . .


                                        6                              A-2604-15T1
                 There was also a word document that had
            all of my pics that was not yet returned, among
            other files. Again, you should bring your PC
            with you tomorrow, actually both of them and
            all thumb drives you have.

            . . . .

                 I am still expecting my wall unit by the
            end of January.

    That same day, defendant sent another email at 7:34 a.m.

stating, "did you contemplate that your tech friend now has all

my personal and financial data now.         I will need to spend all

weekend    changing   bank   accounts,   credit   cards,   passwords,    et

cetera."    Later, at 10:31 a.m., defendant emailed,

            I am now wasting hours of work in the office
            . . . because you are fucking around with my
            files and passwords. Can't you just leave me
            alone. Getting a big kick and laughter at my
            expense. I can't even type because my eyes
            are welling up. Are you satisfied with that
            now[?]

    Throughout the remainder of the day, defendant sent plaintiff

additional emails at 2:31 p.m., 2:43 p.m., 2:49 p.m., 6:30 p.m.,

and 7:53 p.m., similarly alleging that plaintiff was hacking her

devices, wasting her time by forcing her to get her "devices

fixed[,]" and expressing frustration that he would not respond to

her messages.    The 2:31 p.m. email stated

            I just can't comprehend what I . . . could
            have possibly done to deserve this. No, I am
            consumed in a whole different way. I have to


                                    7                             A-2604-15T1
          dial in to meetings rather than go in person,
          because my eyes are red and swollen.

          I've said this already, but I just don't get
          it and I am so pissed at myself for being
          naïve and buying into your bullshit. I said
          I was a skeptic. This just reinforced to be
          one even more so.

The 2:49 p.m. email stated in part, "I hope you got the humor you

were hoping for, my entire digital life to bring you countless

hours of humor, now and going forward."

     Plaintiff   testified   that   he   did   not   respond   to   any    of

defendant's repeated emails.        He explained that defendant was

"badgering [him] regarding the emails or regarding the files" and

he reiterated he had "no idea what she's talking about" and "no

connection to that at all."     When asked by the judge whether he

feared for his safety, plaintiff specifically stated:

          I'd say yes, it's pretty alarming to have
          someone bring money to your house when you've
          asked them not to do it, for a job you're not
          doing.

               Our business relationship had long been
          over at that point. And her insistence on
          coming to my house on a Federal holiday is
          quite, you know, quite alarming.

Plaintiff explained that he sought a restraining order against

defendant because he does not want "to be annoyed at work all the

time . . . or annoyed at home all the time[.]"




                                    8                               A-2604-15T1
      Defendant declined the court's invitation to cross-examine

plaintiff.        In    her    defense,       defendant    admitted       sending

approximately forty-five emails to plaintiff between January 2 and

January 6, 2016, after receiving plaintiff's December 2, 2015

letter with a certified cashier's check returning her money for

the   cancelled   job   and    asking   her    not   to   contact   him    again.

However, she explained that her conduct was motivated by her belief

that plaintiff was hacking into her devices, rather than a purpose

to harass him.    Defendant explained that she continued to contact

plaintiff because she believed he was "orchestrating . . . spyware"

or installing software on her computer.              Her belief was based on

the type of data that was targeted.

      To support her contention, defendant testified that she "saw

flashing" on her computer, her "machine was extremely slow," and

she "had pictures on [her] machine that [she] had no way of

getting."    Defendant also testified that she was "missing pictures

on [her] phone[,] . . . virtually every text . . . [and] every

email" between her and plaintiff.           However, when questioned by the

court, defendant could not provide a plausible explanation for how

these   occurrences     were    connected      to    plaintiff.       Defendant

explained "the malware that I suspected . . . was causing part of

the problem was dated October 30th[, 2015] and . . . the last time

that [plaintiff] was at my house was October 31st[, 2015.]"

                                        9                                 A-2604-15T1
       Defendant testified that she had taken her computer to be

evaluated by two experts; a forensics expert at Prudential where

defendant was employed, and a computer expert at Best Buy.                             In

addition,     defendant   stated       that    her    administrative        assistant

witnessed files disappear from her computer.                  Defendant also spoke

to a Norton Antivirus representative on the phone who told her "he

saw about [twenty] or [twenty-five] computer IP addresses, foreign

IP addresses, on [her] phone."                 Defendant explained that she

thought the information about "those foreign IP addresses [was]

important"     because    if    they    "correlated      to     the    places      where

[plaintiff] was," it would confirm that she was being hacked and

that plaintiff was "the hacker[.]"              However, the court ruled that

without the expert "here to testify[,]" plaintiff's testimony

regarding a phone call she had with a Norton representative

constituted     inadmissible      hearsay      evidence       that     could    not    be

considered by the court.

       At plaintiff's request, the court asked why defendant started

her    communications     with    plaintiff      on    January        2,   2016,    with

"relationship issues" if she suspected that plaintiff was hacking

into    her   devices.         Defendant      provided    a    convoluted        answer

explaining that she did not understand the question and that she

could not "speak to dates" because the "forensics" on her devices

were not completed.       At plaintiff's request, the court also asked

                                        10                                      A-2604-15T1
defendant why she waited "so long to take [her] devices to the

experts,       if   [she]   believed,   back    in   December,   that   .    .   .

[plaintiff] somehow committed . . . a breach of [her] security in

[her] devices."       Defendant replied, "I'm just guessing . . . . I'm

not sure that I had the time to literally go out and investigate

and give up my computer . . . . if I'm behind with work and trying

to get caught up with work."            Defendant offered to come back to

court later with her devices and supporting information, but the

court denied her request.

       In an oral opinion rendered immediately after the hearing,

the judge found that the entry of a FRO was justified.             Initially,

the    judge    determined    that   the     parties   were   subject   to   the

jurisdiction of the PDVA by virtue of their dating relationship.

Applying the two-prong Silver1 analysis, under the first Silver

prong, the judge found by a preponderance of the evidence that

defendant committed the predicate act of harassment, pursuant to

N.J.S.A. 2C:33-4(a) and (c), based on her "barrage of emails about

their relationship" sent to plaintiff after he "sent to defendant,

by certified and regular mail on November 30th, a cancellation for

the work he was doing for her, a return of her payment on account




1
    Silver v. Silver, 387 N.J. Super. 112 (2006).

                                        11                              A-2604-15T1
of that work, and a letter saying don't contact me anymore, it's

over."

      Finding plaintiff's testimony "far more credible because of

the logic and rational nature of his testimony, as opposed to

defendant's which was all over the place," the court rejected

defendant's claim "that the only reason she contacted . . .

plaintiff [was] because she felt that he had installed some kind

of malware in her electronic devices[.]"       The court concluded that

defendant's purported "issues about her computer" were a pretext

to   contact   plaintiff   "about   their   relationship."   The   court

considered the history of plaintiff receiving "[thirty] plus phone

calls" from defendant "between November 30th and December 18th"

and plaintiff telling defendant on December 18, 2015, "when he

answered such a call, that he wanted her to leave him alone[.]"

      The court concluded that defendant's "ultimate purpose was

to get plaintiff to respond to [her] and to get him to engage in

a dialog[ue] with [her]."     The court explained:

                But the immediate objective was to make
           all   kinds    of   accusations    about   the
           relationship, about things he sent her that
           he actually never sent her, to refer to issues
           that were made up in her mind to get him to
           engage.

                And that kind of behavior is certainly
           intended to annoy him and possibly alarm him
           in some respects . . . .


                                    12                          A-2604-15T1
                So I do find a purpose to harass both
           annoying and alarming, depending on which
           made-up accusation one is talking about.

                . . . .

                And   certainly   these   communications,
           especially the ones about suggesting that he
           owed her money, and suggesting that he had
           responded to her, installed malware on her
           computer, and other similar accusations, would
           cause the annoyance and the alarm, . . . that
           she intended.

     The court determined further        that entry of the FRO was

necessary under the second Silver prong to protect plaintiff and

prevent further abuse.    The court described defendant's behavior

as "[bordering] on the obsessive . . . .        These many emails with

made-up . . . accusations . . . or based on made-up communications,

made-up   malware   installations,    made-up   stories   involving   the

plaintiff, smacks of the obsessive."      The court explained:

                [Plaintiff's] fear is that there will
           continue to be an alarming number of emails,
           and . . . phone calls, and text messages
           intruding into his life. He just wants to be
           left alone and not to be annoyed at work or
           at home.    He has a life and he wants to
           continue with it without defendant and without
           intrusion from her.

     This appeal followed.    On appeal, defendant argues that the

evidence was insufficient to sustain a violation under the PDVA.

Defendant also argues that she was deprived of due process because

the court's procedural and evidentiary errors precluded her from


                                 13                              A-2604-15T1
presenting a defense that plaintiff had hacked into her computer.

Specifically,      defendant    asserts    that    the   court   should       have

adjourned the case sua sponte to afford her the opportunity to

bring in her witness and computer expert to establish her intent

and   state   of   mind.       Defendant   also    argues   that    the     court

mischaracterized her computer expert evidence as inadmissible

hearsay when it was not sought for the truth of the matter asserted

but rather to explain her resulting belief and actions.

      Factual findings of the trial court should not be disturbed

unless they "are so manifestly unsupported by or inconsistent with

the competent, relevant and reasonably credible evidence as to

offend the interests of justice."          Cesare v. Cesare, 154 N.J. 394,

412 (1998) (quoting Rova Farms Resort, Inc. v. Investors Ins. Co.,

65 N.J. 474, 484 (1974)).        Deference to the trial court's factual

findings "is especially appropriate 'when the evidence is largely

testimonial    and   involves    questions    of    credibility[,]'"        ibid.

(quoting In re Return of Weapons to J.W.D., 149 N.J. 108, 117

(1997)), and "[b]ecause of the family courts' special jurisdiction

and expertise in family matters[.]"               Id. at 413.      Reversal is

warranted only "if the court ignores applicable standards[.]"

Gotlib v. Gotlib, 399 N.J. Super. 295, 309 (App. Div. 2008).

      The PDVA provides that a FRO may be issued if the court

determines "by a preponderance of the evidence[,]" N.J.S.A. 2C:25-

                                     14                                   A-2604-15T1
29(a), that the defendant has committed an act of domestic violence

"upon a person protected under" the PDVA, N.J.S.A. 2C:25-19(a).

A person protected under the PDVA includes "any person who has

been subjected to domestic violence by a person with whom the

victim has had a dating relationship."   N.J.S.A. 2C:25-19(d).    The

term "domestic violence" is defined in N.J.S.A. 2C:25-19(a) to

mean "the occurrence of one or more" specified acts, known as

predicate acts, including harassment.    N.J.S.A. 2C-19(a)(13).

     A person commits the offense of harassment if, "with purpose

to harass another," he or she

          a.   Makes,   or  causes   to   be  made,  a
          communication or communications anonymously
          or at extremely inconvenient hours, or in
          offensively coarse language, or any other
          manner likely to cause annoyance or alarm;

                 . . . .

          c.   Engages in any other course of alarming
          conduct or of repeatedly committed acts with
          purpose to alarm or seriously annoy such other
          person.

          [N.J.S.A. 2C:33-4(a), (c).]

     Harassment requires that the defendant act with the purpose

of harassing the victim and judges must be mindful that "a party

may mask an intent to harass with what could otherwise be an

innocent act."    J.D. v. M.D.F., 207 N.J. 458, 488 (2011).        "A

finding of a purpose to harass may be inferred from the evidence


                                15                          A-2604-15T1
presented" and a judge may use "[c]ommon sense and experience"

when determining a defendant's intent.       State v. Hoffman, 149 N.J.
564, 577 (1997). To that end, an analysis of whether an underlying

act of harassment in the context of domestic violence has occurred

requires consideration of the totality of the circumstances to

determine whether the harassment statute has been violated.                Id.

at 584-85.

     Pursuant to Silver, supra, 387 N.J. Super. at 125-26, when

determining whether to grant a FRO under the PDVA, the judge must

make two determinations.      Under the first Silver prong, the judge

"must   determine   whether     the     plaintiff   has   proven,     by    a

preponderance of the credible evidence, that one or more of the

predicate acts set forth in N.J.S.A. [2C:25-19(a)] has occurred."

Id. at 125.

          Although a court is not obligated to find a
          past history of abuse before determining that
          an act of domestic violence has been committed
          in a particular situation, a court must at
          least consider that factor in the course of
          its analysis.    Therefore, not only may one
          sufficiently   egregious   action   constitute
          domestic violence under the Act, even with no
          history of abuse between the parties, but a
          court may also determine that an ambiguous
          incident qualifies as prohibited conduct,
          based on a finding of [abuse] in the parties'
          past.

          [Cesare, supra, 154 N.J. at 402.]



                                   16                               A-2604-15T1
     Under the second Silver prong, a judge must also determine

whether a restraining order is required to protect the plaintiff

from future acts or threats of violence.    Id. at 126-27.   Although

the latter determination "is most often perfunctory and self-

evident, the guiding standard is whether a restraining order is

necessary, upon an evaluation of the factors set forth in N.J.S.A.

[2C:25-29(a)(1) to -29(a)(6)], to protect the victim from an

immediate danger or to prevent further abuse."      A.M.C. v. P.B.,

447 N.J. Super. 402, 414 (App. Div. 2016) (quoting Silver, supra,

387 N.J. Super. at 127).

     We are satisfied there is sufficient credible evidence in the

record to support the judge's finding that defendant committed

acts of harassment, as defined in N.J.S.A. 2C:33-4(a) and (c), by

sending plaintiff approximately forty-five emails over the course

of five days after he repeatedly told her to leave him alone and

returned her deposit for the cancelled project.   Given defendant's

conduct, which was aptly described by the judge as bordering on

the obsessive, the judge's rejection of defendant's claim that she

did not have the requisite purpose to harass is amply supported

by the record.   We are also convinced that the record supports the

judge's determination that a FRO was required to protect plaintiff

and prevent further acts of harassment.    Defendant's argument that



                                17                            A-2604-15T1
the evidence was "insufficient to sustain a finding of a violation"

of the PDVA under Silver is simply belied by the record.

     Defendant also argues that the court failed to provide her

with "a fair, full and meaningful hearing, violating [her] rights

to due process."        Specifically, defendant argues that her right

"to present a defense was vitiated" by the court's failure to

inform her of her ability to obtain "an adjournment or continuance

of the trial" in order to marshal evidence of the suspected hacking

from her expert and her administrative assistant.                      According to

defendant, such evidence was vital to establish "the non-harassing

reasons for the communication" and thereby disprove the requisite

mental state for harassment.            Further, defendant asserts that the

court "mistakenly deemed reference to outside experts as hearsay

which it could not consider" when the evidence "was not presented

to prove the truth of what the experts might have told her" but

rather "to establish her state of mind" and "belief about the

hacking[.]"

     Both     the     Fourteenth    Amendment        to    the    United       States

Constitution    and    Article     I,    paragraph    1,   of    the    New    Jersey

Constitution protect the due process rights of defendants in

actions brought under the PDVA.               H.E.S. v. J.C.S., 175 N.J. 309,

321 (2003).    In the context of a domestic violence case, minimal

due process requires "notice defining the issues and an adequate

                                         18                                   A-2604-15T1
opportunity to prepare and respond."       Id. at 321-22 (quoting

McKeown-Brand v. Trump Castle Hotel & Casino, 132 N.J. 546, 559

(1993)).    A domestic violence defendant is also entitled to have

the opportunity to cross-examine witnesses and to call witnesses.

Peterson v. Peterson, 374 N.J. Super. 116, 125 (App. Div. 2005).

       We are satisfied from our review of the record that the

hearing below complied with the due process requirements outlined

above.     Defendant received notice that she was a defendant in a

domestic violence case and notice of the allegations contained in

the complaint at 5:30 p.m. on January 7, 2016.   Defendant did not

request an adjournment before the final hearing was conducted on

January 14, 2016.    This is in sharp contrast to the defendant in

H.E.S., whose request for an adjournment was denied and who was

given inadequate notice and insufficient time to prepare.    Id. at

324.

       Here, in accordance with the PDVA, a final hearing was held

"within [ten] days of the filing of [the] complaint[,]" N.J.S.A.

2C:25-29(a), and no new allegations were made at the final hearing.

While a trial judge is not precluded from granting a continuance

so that a party may prepare for trial, the right to a continuance

in appropriate circumstances is not self-executing and a party who

has not had an adequate opportunity to prepare for a final hearing

must affirmatively seek a continuance.     See H.E.S., supra, 175

                                 19                         A-2604-15T1
N.J. at 323.    Accordingly, we reject defendant's argument that the

judge erred in failing to grant an adjournment that was never

sought.

     Likewise, we reject defendant's assertion that the judge's

evidentiary ruling regarding her discussion with an outside expert

constituted reversible error.      "As a general rule, admission or

exclusion of proffered evidence is within the discretion of the

trial judge whose ruling is not disturbed unless there is a clear

abuse of discretion."     Dinter v. Sears, Roebuck & Co., 252 N.J.

Super. 84, 92 (App. Div. 1991), certif. denied, 140 N.J. 329 (1995)

(citations omitted).     Evidence with probative value to a material

issue is relevant, N.J.R.E. 401, and "all relevant evidence is

admissible"    unless   excluded   by   evidential   rule   or   statute.

N.J.R.E. 402.

     Hearsay "is a statement, other than one made by the declarant

while testifying at the trial or hearing, offered in evidence to

prove the truth of the matter asserted[,]" N.J.R.E. 801(c), and

"is not admissible except as provided by [the Rules of Evidence]

or by other law[,]" N.J.R.E. 802.       Here, contrary to defendant's

argument, her intent in introducing the statement made to her by

the Norton computer expert was to prove the truth of the matter

asserted, specifically, to establish that her computer was, in

fact, hacked and that plaintiff was, in fact, the hacker.            As a

                                   20                             A-2604-15T1
result,   we   discern   no   abuse    of   discretion   in   the   judge's

evidentiary ruling excluding the testimony.

    Affirmed.




                                      21                            A-2604-15T1